

	

		III

		108th CONGRESS

		2d Session

		S. RES. 478

		IN THE SENATE OF THE UNITED STATES

		

			November 19, 2004

			Mr. Frist submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Relating to displaced staff members of

		  Senators and Senate leaders.

	

	

		That (a) paragraphs (3) and (4) of

			 section 6(a) of Senate Resolution 458, 98th Congress, agreed to October 4, 1984

			 (as amended by Senate Resolution 9, 103d Congress, agreed to January 7, 1993)

			 are amended to read as follows:

			

				(3)The term

				eligible staff member means an individual—

					(A)who was an

				employee—

						(i)of a committee or

				subcommittee thereof or a Senate leadership office described in subsection (b)

				of the first section of this resolution, or

						(ii)in an office of

				a Senator on the expiration of the term of office of such Senator as a Senator,

				but only if the Senator is not serving as a Senator for the next term of office

				and was a candidate in the general election for such next term,

						(B)whose employment

				described in subparagraph (A) was at least 183 days (whether or not service was

				continuous) before the date of termination of employment described in paragraph

				(4), and

					(C)whose pay is

				disbursed by the Secretary of the Senate.

					The term

				eligible staff member shall not include an employee to whom the

				first section of this resolution applies.(4)The term

				displaced staff member means an eligible staff member—

					(A)whose service as

				an employee of the Senate is terminated solely and directly as a result

				of—

						(i)in the case of

				employment described in paragraph (3)(A)(i), a change in the individual

				occupying the position of Chairman or Ranking Minority Member of a committee or

				in the individual occupying the Senate leadership office, and

						(ii)in the case of

				employment described in paragraph (3)(A)(ii), the expiration of the term of

				office of the Senator, and

						(B)who is certified,

				not later than 60 days after the date of the change or expiration of term of

				office, whichever is applicable, as a displaced staff member by the Chairman or

				Ranking Minority Member of the committee, the Senator occupying the Senate

				leadership office, or the Senator whose term is expiring, whichever is

				applicable, to the Secretary of the Senate.

					.

			(b)Subsection (b) of

			 the first section of such Senate Resolution 458 is amended—

				(1)by inserting

			 President pro tempore emeritus, after Deputy President

			 pro tempore,;

				(2)by striking

			 or before Secretary; and

				(3)by inserting

			 the Chairman of the Conference of the Majority, the Chairman of the

			 Conference of the Minority, the Chairman of the Majority Policy Committee, or

			 the Chairman of the Minority Policy Committee, before the

			 employees of such office.

				

